                             Case 21-13097-RAM              Doc 51       Filed 09/09/21         Page 1 of 1




                                          UNITED STATES BANKRUPTCY COURT
                                           SOUTHERN DISTRICT OF FLORIDA
RE:      Reinaldo Martinez                                                                           Case Number 21-13097-RAM

         TRUSTEE'S NOTICE OF DEFICIENCY FOR CONFIRMATION & RECOMMENDATION

  The Trustee reviewed this case and found the following deficiencies remain unresolved from the Trustee’s letter
  requesting documents and prior deficiencies and thus objects as follows (If this case is dismissed, this
  deficiency is an objection to reinstatement until all documents are received or all issues are addressed):
  WRITTEN RESPONSE TO ISSUES RAISED AND/OR DOCUMENTS REQUESTED MUST BE
  RECEIVED BY 5PM AT LEAST FIFTEEN DAYS (NOT INCLUDING HOLIDAYS) PRIOR TO THE
  CONFIRMATION HEARING TO AVOID DISMISSAL. Please note: documents that were not timely
  filed/received by the trustee may not be considered as there is not sufficient time for an additional review of this
  case. Call the Trustee's case administration department prior to “re-sending” documents. The Trustee
  reserves the right to raise additional objections UNTIL all documents are timely provided to the Trustee and
  reviewed for possible issues raised and additional documents needed.

  The debtor or debtor’s attorney must appear at the confirmation hearing even if they pre-hear with the
  Trustee. The debtor may be dismissed for failure to fund the plan if they are delinquent in payments.
  The Court may dismiss this case if no one appears to represent the debtor at the confirmation hearing.
  IMPORTANT NOTICE: IF THE DEBTOR(S) OBJECTS TO THE TRUSTEE'S RECOMMENDATION, THE
  DEBTOR'S ATTORNEY MUST CONTACT THE TRUSTEE'S OFFICE AND SPEAK TO AN ATTORNEY
  BEFORE 2PM THE LAST BUSINESS DAY PRIOR TO THE CONFIRMATION HEARING TO SEEK A
  RESOLUTION OR THE RECOMMENDATION WILL BE DEEMED UNCONTESTED BY THE DEBTOR.
  ===============================================================================
  Recommendation for the next confirmation hearing. Documents received or filed fewer than 14 days prior to the
  confirmation hearing may not be included in this review.
                                                        REVIEWED: September 8, 2021 9:59

 Bar Date: 6/9
 3A Plan served 7/12
 If Counsel for the Debtor(s) appears at confirmation, confirms service, and agrees on the record:
DISMISS Remains unresolved from 6/15 a) provide evidence that wife is living in separate
 home or include wife's income 2020 taxes filed without wife, but wife had income prior year tax returns

  **Amended plans must use new plan form (6/4/21). Debtor attorney must call 3 business days prior to hearing
  (Thursday 9 - 2) to request Trustee to review late amended plans with no material change***

I hereby certify that a true and correct copy of the foregoing was served through ECF on the debtor’s attorney or by U.S. First Class pre-
paid Mail on the pro se debtor on the same day filed with the Court.
                                               Submitted by
                                               NANCY K. NEIDICH, ESQ, STANDING CHAPTER 13 TRUSTEE
                                               P.O. BOX 279806, MIRAMAR, FL 33027, (954) 443-4402
